Citation Nr: 0507925	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-12 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska which, in part, denied the 
veteran's claim for service connection for hearing loss.  The 
veteran perfected an appeal of this decision.  

Matter not on appeal

The issue of entitlement to service connection for tinnitus 
was granted by the RO in the January 2004 rating decision; a 
10 percent disability rating was assigned.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision and it is therefore not in 
appellate status. See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The medical evidence of record is in equipoise as to whether 
the veteran's currently diagnosed hearing loss is 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  Specifically, he contends that his 
exposure to noise from rifles, machine guns and bomb 
explosions while in the military is the cause of his current 
hearing loss.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the February 2004 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim and of the particular deficiencies in the evidence with 
respect to his claim. 

More significantly, a letter was sent to the veteran in 
October 2003 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection.  
Specifically, the veteran was told he needed evidence that 
his hearing loss existed from military service to the present 
time.  The veteran was also informed that the RO had no 
history of treatment received after military service for 
hearing loss, and he was asked to review his records and 
"make certain you haven't overlooked any important 
evidence."  The letter also indicated what evidence was in 
the RO's possession in regards to his claim.  Thus, both the 
October 2003 letter and the February 2004 SOC not only 
notified the veteran of the evidence already of record, but 
also notified him specifically of the additional evidence 
that was needed in his case.

It appears from the contentions and arguments presented by 
the veteran that he is fully aware of the relevant law and 
evidence germane to his claim on appeal, and is aware, as 
well, of the responsibilities that both he and VA share with 
respect to the development of the claim.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.
Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
October 2003 letter, the RO informed the veteran that VA was 
responsible for getting his service medical records and any 
evidence held by a Federal agency or department.  This 
includes things such as "medical records, employment 
records, or records from other Federal agencies."  The RO 
also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2004).  The October 2003 letter 
indicated that VA would make reasonable efforts to get any 
private medical evidence.  The veteran was asked to 
"complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider so that we can obtain treatment.  You 
may want to obtain and send us the information yourself."  
The letter explained that it was ultimately the veteran's 
responsibility to make sure the RO received private evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The October 2003 letter asked the 
veteran to "Send us any medical reports you have."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the October 2003 letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that the October 2003 
letter informed the veteran that he could take up to one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in January 2004, prior to the 
expiration of the one-year period following the October 2003 
notification to the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) [to be codified at 38 U.S.C. §  
____], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in October 2003, prior to the initial adjudication 
of this claim by rating decision in January 2004.  Therefore, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   
The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

In particular, the RO has obtained the veteran's service 
medical records.  Also of record are private medical records 
as well as a December 2003 VA audiology opinion.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.    

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  For certain 
chronic disorders, including sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2004).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  


Factual background

As was noted in the Introduction, the veteran served on 
active duty from December 1965 to December 1967.  His DD form 
214 indicates that his military occupational specialty (MOS) 
was light weapons infantryman.  He served in Europe; there is 
no evidence that he served in combat.  

The veteran's service medical records are absent any 
treatment or complaint of hearing loss in service.  
Audiograms completed prior to induction in September 1965 and 
prior to separation in September 1967 indicate that the 
veteran's hearing was within normal limits.  There are no 
relevant medical records until nearly forty years after 
service.  

In August 2003 Dr. C.A.F., an audiologist, conducted an 
audiogram of the veteran that evidenced bilateral hearing 
loss.  In a letter dated September 2003, Dr. C.A.F. stated 
the following concerning the veteran's mild to moderate high 
frequency bilateral sensorineural hearing loss: "From your 
history of being exposed to the noise of rifles, machine 
guns, and bomb explosions while serving in the military 
during the mid and late 1960's, it is quite likely that this 
was the beginning of your hearing loss and tinnitus.  The 
type and degree of your hearing level on your audiogram is 
consistent with noise induced hearing loss."

As was noted in the Introduction, the veteran filed claims of 
entitlement to service connection for hearing loss and 
tinnitus in September 2003.  

In December 2003 a VA examiner, an audiologist, reviewed the 
veteran's service records and opined that since the veteran's 
September 1967 separation audiogram was within normal limits, 
it was "not likely his hearing loss is from service."  The 
examiner then concluded that it was as likely as not that the 
veteran's tinnitus was related to service.  

Based on the December 2003 VA audiologist's opinion, in 
January 2004 the RO granted the veteran's claim of 
entitlement to service connection for tinnitus but denied 
service connection for hearing loss.  This appeal followed.

Analysis

The veteran seeks service connection for hearing loss.  He 
contends that his bilateral hearing loss is due to in-service 
noise exposure and acoustic trauma, specifically from rifles, 
machine guns and bomb explosions.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on audiometry evaluation conducted by Dr. C.A.F. in August 
2003.  The auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater.  
See 38 C.F.R. § 3.385.  Hickson element (1) has therefore 
been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, there is no medical evidence of hearing 
loss in service or within the one year presumptive period 
after service.  Therefore, no medical evidence of the 
incurrence of disease in service exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
rifles, machine guns and bomb explosions.  The veteran's DD 
214 form confirms that his MOS was light weapons infantryman, 
which indicates that he was likely to have been exposed to 
such noise in service.  For the purposes of this decision, 
the Board will assume that the veteran experienced hazardous 
noise exposure during service.  This is sufficient to satisfy 
Hickson element (2), in-service incurrence of injury.
  
With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
veteran's disability and his military service, is essentially 
medical in nature.  The Board is prohibited from exercising 
its own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record on appeal contains conflicting nexus opinions from 
Dr. C.A.F. and the December 2003 VA audiologist.  In denying 
the veteran's claim, the RO reasoned that Dr. C.A.F.'s 
failure to review the veteran's claims folder in making his 
nexus opinion was fatal to his credibility.  Dr. C.A.F.'s 
opinion does not indicate that he reviewed the claims folder, 
and it is apparent that his opinion was based on the 
veteran's history.  Dr. C.A.F.'s unsubstantiated opinion 
alone would certainly carry little weight of probative value.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant]; see also Moreau v. Brown, 9 
Vet. App. 389, 395-396 (1996).  However, the veteran's MOS 
indicates exposure to noise in service, which supports the 
credibility of the account given by the veteran on which Dr. 
C.A.F. based his opinion.  Moreover, the RO evidently 
accepted the premise that the veteran was exposed to high 
levels of noise in service in granting service connection for 
tinnitus.

The Board is not completely satisfied with the contrary 
opinion of the December 2003 VA audiologist.  The December 
2003 VA reviewer did not give a cogent reason for concluding 
that the veteran's hearing loss was not related to his 
military service.  The examiner merely stated that hearing 
loss was not present on separation.  However, the fact that a 
claimed disability was not identified at a separation 
physical examination is hardly fatal to a claim for VA 
benefits.  Indeed, 38 C.F.R. § 3.303(d), discussed above, 
specifically recognizes such situations.

Moreover, the VA reviewer related the veteran's tinnitus to 
his military service.  The examiner provided no explanation 
as to why the tinnitus was related to in service while 
hearing loss was not. 

The Board has carefully weighed all of the available evidence 
of record and finds that that there exists an approximate 
balance of evidence for and against the claim.
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  Accordingly, with 
resolution of doubt in the veteran's favor, the Board 
concludes that a grant of service connection for bilateral 
hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


